Citation Nr: 0320880	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for diabetes mellitus was 
timely appealed.

2.  Whether the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer with 
hiatal hernia status post vagectomy and hemigastrectomy was 
timely appealed.

3.  Entitlement to service connection for an acquired 
psychiatric disorder variously identified as a nervous 
disorder, including as secondary to service-connected 
disability.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
July 1973, after which he retired from service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.

As to the matter of entitlement to service connection for a 
nervous disorder, including as secondary to a service-
connected disability, the Board notes that in a February 1974 
rating decision the RO, in pertinent part, denied entitlement 
to service connection for a nervous disorder.  There is 
nothing in the file to demonstrate that the RO notified the 
veteran of its denial of his claim for service connection for 
a nervous disorder and of his appellate rights.  Thus, the 
Board will consider the veteran's claim for service 
connection for an acquired psychiatric disorder, variously 
identified as a nervous disorder, on a de novo basis.


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO granted a 20 
percent disability evaluation for the veteran's service-
connected diabetes mellitus and denied service connection for 
an acquired psychiatric disorder, a rating in excess of 20 
percent for a duodenal ulcer with hiatal hernia status post 
vagectomy and hemigastrectomy (hereinafter referred to as 
"an ulcer disability"), and a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  The veteran was notified of the RO's determinations as to 
the above issues in a letter dated July 26, 2000.

3.  The appellant filed a timely notice of disagreement (NOD) 
as to the above matters in July 2000, and a statement of the 
case (SOC) was issued by the RO on September 11, 2000.

4.  The record reflects that the appellant's written 
substantive appeal, on a VA Form 9, was received by the RO on 
September 22, 2000; it addressed only the matters of service 
connection for an acquired psychiatric disorder secondary to 
service-connected disabilities, and TDIU.

5.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has a psychiatric 
disorder which is related to his period of active military 
service or is the result of a service-connected disability.

6.  Service connection is currently in effect for an ulcer 
disability and diabetes mellitus, each evaluated as 20 
percent disabling.  The veteran's combined service-connected 
disability evaluation is 40 percent, effective from May 3, 
2000.

7.  The veteran has a high school education, retired from 
military service after more than twenty years of active duty, 
and was employed as a distribution clerk for the Postal 
Service from 1975 to 1997, when he retired.  

8.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities are so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.




CONCLUSIONS OF LAW

1.  The appellant failed to submit a timely substantive 
appeal regarding the issue of entitlement to a rating in 
excess of 20 percent for diabetes mellitus; thus, the Board 
has no jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302 (2002).

2.  The appellant failed to submit a timely substantive 
appeal regarding the issue of entitlement to a rating in 
excess of 20 percent for a duodenal ulcer with hiatal hernia 
status post vagectomy and hemigastrectomy; thus, the Board 
has no jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302 (2002).

3.  A psychiatric disorder was not incurred or aggravated 
during active military service, and no current psychiatric 
disorder is proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2002).

4.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.3, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), in which the Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The June 2000 and August and December 2001 VA 
examinations have fulfilled these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection, increased ratings, and a TDIU.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in an April 2001 
letter, the RO advised the veteran of new VCAA and its effect 
on his claims, and the February 2002 SSOC noted the VCAA and 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2002).  A copy of the letter and SSOC were 
also sent to the veteran's accredited service representative 
of record.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify documents in which the 
RO satisfied the notice requirements of the VCAA).

Therefore, the Board believes that VA has no outstanding duty 
to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims of service connection for a psychiatric 
disorder, increased ratings for diabetes mellitus and an 
ulcer disability, and a TDIU.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Timeliness of Appeal

A.  Factual Background

In May 2000, the RO received the veteran's claim of 
entitlement to increased ratings for his service-connected 
ulcer disability and diabetes mellitus.  VA medical records, 
dated from June 1999 to April 2000, were obtained and, in 
June 2000, the veteran underwent VA examination.  

In a July 2000 decision, the RO granted an increased rating 
to 20 percent for the veteran's service connected diabetes 
mellitus and denied service connection for a nervous 
disorder, an increased rating for his ulcer disability, and a 
TDIU.  In a letter dated July 26, 2000, the RO notified the 
veteran of the action on his claims, enclosed a copy of the 
rating decision, and also enclosed a copy of VA Form 4107, 
which explained his procedural and appellate rights.  A copy 
of the notification was sent to his representative.

In July 2000, the RO received the veteran's notice of 
disagreement (NOD), which expressly disagreed with the RO's 
denial as to his claims. 

In September 2000, the RO issued a statement of the case that 
addressed the veteran's claims.  In a letter accompanying the 
SOC, the RO advised the veteran that, if he wished to 
continue his appeal, he would need to file a formal appeal by 
completing and filing an Appeal to the Board of Veterans' 
Appeals (VA Form 9).  The RO referred the veteran to the 
Instructions attached to the VA Form 9 that was furnished to 
him.  A copy of that notification was also sent to his 
representative.

On September 22, 2000, the RO received the veteran's VA Form 
9.  It was signed and dated that same month.  On it, the 
veteran checked "no" as to whether he desired a hearing, 
and checked another box to the effect that he wished to 
appeal all the issues on the statement of the case.  Then, in 
response to the question of why he believed VA had decided 
his case incorrectly, he said, "[My doctor] has told me that 
my nervous disorder is due to my service connected 
disabilities.  The VA has constructive knowledge of this 
evidence that should be considered.  I am disabled due to all 
of my sc conditions."

In October 2000 and in February 2002, the RO issued SSOCs 
regarding the veteran's claims of entitlement to service 
connection for a nervous disorder as secondary to the 
service-connected ulcer disability or diabetes mellitus, 
increased ratings for diabetes mellitus and ulcer disability, 
both in excess of 20 percent, and a TDIU.  In the letters 
accompanying the SSOCs, the RO advised the veteran that, if 
he had filed a substantive appeal regarding the issues in the 
SOC, a response was optional.  The SSOCs did not address the 
fact that the veteran had failed to advance a specific 
allegation of error of fact or law in the determinations 
denying increased rating for diabetes mellitus and granting 
the 20 percent rating for an ulcer disability.

In May 2002, the veteran's representative submitted to the RO 
a Statement of Representative in Appeals Case, noting, 
without explanation, that the veteran had filed a "timely" 
VA Form 9 on September 22, 2000.  

In May 2002, the representative submitted Appellant's Brief 
to the Board, essentially incorporating by reference the 
contentions advanced in the above-described Statement of 
Representative in Appeals Case.

In November 2002, the Board sent the veteran a letter in 
which he was advised that it appeared his substantive appeal 
was defective with respect to the claims for increased 
ratings for an ulcer disability and diabetes mellitus.  The 
Board offered the veteran the opportunity to explain whether 
he thought the appeal was not defective, and to submit 
evidence to show that the appeal had addressed the issues of 
increased evaluation for diabetes mellitus and duodenal 
ulcer.  A copy of the letter was sent to the veteran's 
representative; no response was received.

B.  Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  
38 C.F.R. § 3.1(q).

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both an NOD and a formal appeal.  When 
an appellant fails to file a timely appeal, and does not 
request an extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he or she 
is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  An application for review on appeal shall 
not be entertained by the Board unless it is in conformity 
with the provisions set forth above.  38 U.S.C.A. § 7108.  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were made effective on November 1, 2001.  Since 
the additional development procedures mandated in that 
issuance are consistent with the holding in the General 
Counsel's opinion, and mirror the action accomplished in the 
present case, the Board finds that there is no prejudice in 
the appellant's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
appellant failed to perfect his appeal with regard to his 
claims of entitlement to ratings in excess of 20 percent for 
an ulcer disability and diabetes mellitus.  By statute and 
regulation, an appeal must be perfected within one year of 
the date of notice of the initial adverse rating or within 60 
days after the issuance of an SOC, whichever period ends 
later.  Based upon the RO's date of mailing of the rating 
decision denying the appellant's claims in July 2000, one 
year from the date of notice of the initial rating decision 
as to the instant matter fell in July 2001.

Moreover, the record reflects that the SOC was mailed to the 
appellant on September 11, 2000, so 60 days from that 
issuance was November 10, 2000.  One year from the date of 
the notice of the rating action on appeal was July 26, 2001.  
The VA Form 9 filed by the veteran was received in September 
2000 and, on it, he checked a box indicating that he wanted 
to appeal all the issues on the SOC.  However, careful 
reading of the substantive appeal discloses that, in 
indicating why he believed VA had decided his case 
incorrectly, he addressed only the matters of his "nervous 
condition" and said he was "disabled due to all of my 
disabilities", presumably a reference to his claim for a 
TDIU.  There is no assertion or argument in the veteran's 
substantive appeal, or in any other statement received prior 
to or during July 2001, that remotely alleges specific error 
of fact or law in the portions of the July 2000 rating 
decision that granted a 20 percent rating for diabetes 
mellitus and denied a rating in excess of 20 percent for the 
ulcer disability.  See 38 C.F.R. § 20.202.  The earliest 
document filed by the appellant remotely regarding the issues 
of increased ratings for diabetes mellitus and an ulcer 
disability, following the September 2000 SOC, was a written 
statement from his accredited representative received in May 
2002.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal as to 
the matters of increased ratings for diabetes mellitus and 
ulcer disability.  Furthermore, although the Board is 
inclined to regard oral testimony at a recorded hearing as 
sufficient to constitute a substantive appeal, the veteran 
did not testify at any hearing in support of his claims.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the appellant was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  His 
representative was also aware of the time constraints.  The 
appellant did comply with appellate procedures to the extent 
of filing a timely NOD as to the initial denial of his 
claims, but did not comply with the required procedure for 
perfecting his appeal after his receipt of the SOC, as 
instructed in the transmittal letter that accompanied the SOC 
in September 2000, regarding the matters of increased ratings 
for diabetes mellitus and an ulcer disability.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before July 26, 2001.  There is no evidence of record, 
nor has it been contended, that the appellant ever requested 
an extension of time to file his substantive appeal as to any 
issues.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

Pursuant to 38 C.F.R. § 3.109 (2002), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
appellant has provided no basis for a finding that such good 
cause exists.  In fact, in July 2000, he stated that he 
disagreed with the RO's July 18, 2000, rating decision, that 
was furnished to him with the July 26, 2000, notice letter 
from the RO.  Thus, he was clearly placed on notice of the 
steps in the appellate process.  The regulations clearly set 
forth the time limits for filing a timely substantive appeal.  
The appellant did not file his appeal as to the issues of 
increased ratings for diabetes mellitus and an ulcer 
disability within these statutory guidelines, although his 
representative asserted, in May 2002, that the veteran filed 
a "timely" VA Form 9 and "perfected" his appeal as to the 
matters.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the appellant ever requested an 
extension of time to file his substantive appeal as to this 
matter.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the appellant has not demonstrated good cause for 
his omission of specific arguments relating to any alleged 
errors of fact or law made by RO in its July 2000 
determination that denied ratings in excess of 20 percent for 
diabetes mellitus and an ulcer disability.  As indicated 
immediately above, he has provided no basis for finding that 
there is good cause for extending the time period.  
Unfortunately, it appears the defective filing was a mere 
oversight.

Therefore, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the matter and the appeal as to these two 
issues must be dismissed on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As noted above, there is 
no other submission from the veteran or his representative 
that could be reasonably construed to be a timely substantive 
appeal as to the matters of increased ratings for diabetes 
mellitus and an ulcer disability.  Thus, a timely substantive 
appeal not having been filed with regard to the July 2000 
rating decision regarding the matters of increased ratings 
for an ulcer disability and diabetes mellitus, the appeal as 
to these matters has not been perfected, and it must be 
dismissed.

As to the VCAA, in this case, the Board is of the opinion 
that any assistance beyond what has already been provided is 
not required, because there is no reasonable possibility that 
it would aid in substantiating the appellant's claim.  As 
discussed in detail above, the record reflects that the 
appellant was advised of the necessity to file his appeal 
within one year from the date of notice of the initial rating 
or within 60 days after the date of the statement of the 
case, and he was also advised of what was required of him if 
he needed more time to do so.  He was provided with his 
procedural and appellate rights in the VA Form 4107 provided 
in July 2000, and in the cover letter and instructions that 
accompanied the September 2000 SOC.  Nevertheless, the 
appellant did not submit a timely substantive appeal 
regarding the issues of entitlement to a rating in excess of 
20 percent for diabetes mellitus and a rating in excess of 20 
percent for duodenal ulcer with hiatal hernia status post 
vagectomy and hemigastrectomy.

In a November 2002 letter, the appellant and his 
representative were advised that the Board had identified an 
issue regarding the issue of timeliness of the substantive 
appeal as to the matters of his claim for increased ratings 
for diabetes mellitus and an ulcer disability, and that he 
was being afforded an opportunity to submit evidence and/or 
argument as to that issue.  However, nothing has been 
submitted by the veteran or his representative to alter the 
Board's concerns about the lack of perfection of an appeal as 
to those issues.

The Board is sympathetic with the appellant's error in not 
filing an adequate substantive appeal in a timely manner.  
However, as the Court of Appeals for Veterans Claims has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's 
efforts to date, it would be unreasonable to place a burden 
upon VA to turn up heaven and earth in an attempt to secure 
further response from the claimant.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

Further, under such circumstances, where the appellant has 
not complied with the legal requirement for perfecting an 
appeal, and neither he or his representative has identified 
any evidence which might serve to rebut that fact, the Board 
finds that further development pursuant to the provisions of 
the VCAA is not warranted, as no reasonable possibility 
exists that such assistance would aid in substantiating the 
appellant's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001) 
("VCAA is not applicable in all cases").

The appellant is free, at any time, to again seek evaluations 
in excess of 20 percent for diabetes mellitus and/or duodenal 
ulcer with hiatal hernia, status post vagectomy and 
hemigastrectomy with Billroth II gastroduodenostomy, by 
submitting new claims for a increased ratings to the RO.



II.  Service Connection and TDIU

A.  Factual Background

The veteran's service medical records do not include any 
reference to complaints of, or treatment for, an acquired 
psychiatric disorder or nervous condition.  When he was 
examined for retirement in May 1973, no psychiatric 
abnormality was noted.  

Post-service, an August 1973 VA examination report reflects 
the veteran's complaints of feeling tense and nervous since 
retiring from active service.  It was noted that he had just 
settled into his community and was still looking for a job 
and it was an anxious period for him.  His diagnosed 
disorders included anxiety.

VA hospitalized the veteran in August 1973 for treatment of a 
peptic ulcer.  The hospital summary noted that he had some 
anxiety symptoms, along with obesity.  

In September 1973, the RO granted service connection for 
diabetes mellitus, evaluated as 10 percent disabling, and for 
a duodenal ulcer and hiatus hernia, evaluated as 20 percent 
disabling.

VA hospitalized the veteran in January 1974 for treatment of 
his peptic ulcer.  While hospitalized, he was evaluated by a 
psychiatric team for complaints of headaches.  According to 
that report, in addition to abdominal symptoms at work, the 
veteran reported the onset of right side and shoulder 
numbness, followed by an intermittent, generalized headache 
relieved by taking Valium.  The veteran said he had felt 
nervousness for over a year.  He said he was retired after 
twenty-one years in active service, as of July 1973, but had 
felt tense since a new assignment of February 1973 when he 
had been placed in "quality control" and found the new 
assignment played "on my nerves."  The psychiatrist's 
impression was that the veteran had anxiety reaction and 
somatization.  It was noted that the veteran's personality 
type was quite compulsive with perfectionist tendencies.




VA hospitalized the veteran in March 1974 for treatment of a 
chronic peptic gastric ulcer, and he underwent a bilateral 
vagectomy and hemigastrectomy with a Billroth II 
gastroduodenostomy.  The hospital summary is not referable to 
complaints of, or treatment for, any nervous disorder.

VA again hospitalized the veteran in April 1976.  According 
to the hospital summary, he was a well-nourished and well-
developed man who appeared anxious and, approximately one 
month earlier, had developed of episodes low back pain, 
dizziness, and nervousness.  There was noted to be an old 
area on the top part of an abdominal incision that had not 
completely healed in the past four or five months.  He had an 
old stitch abscess, identified as an abdominal fistula.  His 
appetite was poor.  The diagnoses included chronic anxiety 
tension state.

The veteran was again admitted to a VA Medical Center (VAMC) 
from June to July 1980, for paranoid behavior.  According to 
the hospital summaries, he had worked in a post office for 
approximately six years, and exhibited suspicions of his 
fellow workers.  His supervisor had arranged for 
hospitalization at the Fort Harrison VAMC, and then he was 
transferred to the VAMC in Sherdan, Wyoming.  It was noted 
that the veteran had seen a psychiatrist and taken prescribed 
medication for several months.   During that time, his 
behavior was quite good but he had stopped the medication due 
to adverse reactions, and was admitted for psychiatric 
evaluation.  It was noted that he had a history of a 
gastrectomy in 1976 for abdominal pain due to peptic ulcer 
disease and, since then, experienced post-gastrectomy dumping 
syndrome.  The veteran also experienced postprandial 
vomiting, especially in the morning.  He was examined by a 
psychiatrist who noted the veteran's paranoid behavior, and 
suggested the possibility of a personality disorder, paranoid 
type, paranoid schizophrenia, or organic brain syndrome.  
Medication was prescribed, without appreciable success.  
Physical and neurological examinations, laboratory studies, 
skull films, and a brain scan were essentially normal.  
Psychological testing was recommended.   The final diagnosis 
was schizophrenic reaction, paranoid type.


In August 1985, the veteran underwent a VA Agent Orange 
protocol examination.  He complained that he was under a lot 
of stress, which had caused him to have his stomach replaced.  
A psychiatric disorder was not diagnosed at that time.

A May 1997 VA outpatient record reflects the veteran's 
complaints of nausea, vomiting, nervousness, uncontrollable 
crying, diarrhea, and an inability to sleep. He worried about 
things over which he had no control.  An acute anxiety 
reaction was noted.  Medication was prescribed.  When seen in 
July 1997, the veteran was reported to still be pretty 
anxious, but improved.

VA medical records dated from 1998 to 2001 reflect that the 
veteran was seen regularly in the VA outpatient psychiatry 
clinic.  In May 1998, he reported increased physical 
problems, with nearly daily stomach pain and vomiting.  His 
depression level seemed low.  When seen in June, the veteran 
felt better because his diabetes was found to be out of 
control, and insulin and other medication was prescribed.  He 
reported experiencing depression intermittingly, but said he 
felt less depressed recently.  When seen two weeks later, the 
veteran had multiple ongoing complaints of stress, mild 
depression, poor concentration, and anxiety.  He had 
difficulty with short-term memory.  The clinical impression 
included major depression with an anxiety component.  When 
seen in August 1998, the veteran said his biggest problem was 
his diabetes, which caused shakiness from low blood sugar.  
He had difficulty concentrating, but slept better with his 
prescribed medication.  Test results were noted to be more 
suggestive of a disruption of memory as a result of anxiety 
and depression than of an organic brain dysfunction.  In 
September it was noted that the veteran felt better.  His 
diabetes was under better control.  The clinical impression 
was depression, not otherwise specified, in remission.

A January 1999 VA psychiatry record indicates that the 
veteran's primary complaint was his stomach, and that he was 
struggling financially and also with serious depression.  The 
clinical impression included major depression, chronic, 
partial remission.  According to an August 1999 VA outpatient 
psychiatry record, the veteran felt relatively well, and had 
much relief with prescribed medication for his stomach and 
with Xanax.  He was brighter and considerably less depressed 
when seen that day.  The clinical impression included 
depression, improved.  

A January 2000 VA outpatient psychiatry entry indicates that 
the veteran continued to struggle with a moderate level of 
anxiety and depression, somewhat worsened with the death of 
one of his dogs.  His gastrointestinal symptoms also were 
worse.  He denied suicidal ideation and felt the 
antidepressant medication was helpful.  The clinical 
impression included major depression with partial improvement 
on medications.  

When seen in July 2000, the VA outpatient record indicates 
that the veteran told his psychiatrist that his prescribed 
medication was helpful with anxiety, depression, and 
"stomach upset" with minimal side effects.  The veteran had 
"good days and bad days" that were largely dependent on 
external stressors.  The psychiatrist noted that there were 
many (stressors) in the past year, including the deaths of 
all three of the veteran's dogs, the death of his brother-in-
law, financial struggles and a local forest fire (that was 
currently out of control) that may have destroyed his son's 
vacation cabin (it was noted that the veteran and his wife 
had been evacuated from there two days earlier).  The veteran 
anticipated going to stay with his daughter in Oklahoma 
during the winter, leaving in October and probably returning 
in April.  It was noted that he looked forward to the trip, 
as he tended to be more depressed in the winter.  The 
clinical impression included depression, not otherwise 
specified (NOS), with partial improvement on medications.
  
An August 2000 VA record indicates that the veteran's 
diabetes was under good control.  

A May 2001 VA psychiatry record indicates the veteran did 
well while in Oklahoma when he visited his children and 
grandchildren, but then developed increased anxiety and 
gastrointestinal symptoms on the way home.  He was moderately 
anxious.  




In August 2001, the veteran underwent VA psychological 
evaluation for his anxiety and depression.  According to the 
examination report, he was happier now than in the past.  He 
had depression, but it did not seem to be severe.  He had 
mild anxiety problems, but these improved by avoiding 
stressful conditions.  He denied suicidal ideation.  Upon 
examination, the Axis I diagnosis noted past diagnoses of 
depressive disorder, not otherwise specified, and generalized 
anxiety disorder supported by signs and symptoms on current 
examination, although the symptoms appeared to be fairly 
mild.  

In a December 2001 Addendum, the VA psychologist who had 
examined the veteran in August 2001 responded to the RO's 
request for an opinion as to the etiology of the veteran's 
diagnosed depression and anxiety.  Upon review of his initial 
report and the veteran's VA medical records, the psychologist 
noted that the veteran's depression and anxiety were 
"primarily situational."  As an example, it was pointed out 
that the veteran's treating VA psychiatrist noted in a July 
2000 record that the veteran's mood was "dependent largely 
on external stressors."  It was further noted that "[t]here 
have been many in the past year, including deaths of all 
three of his dogs, death of his brother-in-law, financial 
struggles, local forest fire (currently out of control) that 
may have destroyed son's vacation cabin."  The VA 
psychologist commented that it was likely that some of the 
depression was seasonal, as reflected by the VA 
psychiatrist's notes.  Further, the psychologist opined that 
it was also likely that some of the veteran's depression and 
anxiety might have been related to limitations of lifestyle 
imposed by the veteran's physical difficulties.  The VA 
psychologist said that the latter is rather difficult to 
demonstrate, however, based upon records and mental status 
examination.  Nevertheless, in the VA psychologist's opinion, 
the veteran's psychological distress was largely situational, 
and appeared to have been fairly well resolved.  It was 
further opined that, if any of the veteran's limitations 
secondary to his diabetes and other physical problems 
contributed to depression and anxiety, this would have been 
minimal.  The primary stressors were as described by the VA 
psychiatrist in the office record noted above.  


B.  Analysis

1.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychosis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. Id.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has claimed service connection on a secondary 
basis for a psychiatric disorder, variously identified, that 
he asserts is due to his service-connected ulcer disability 
and diabetes mellitus. However, the probative medical 
evidence of record is totally devoid of any competent medical 
opinion that supports the veteran's assertions of a 
psychiatric disorder due to the service-connected diabetes 
mellitus or ulcer disability.  See Wallin; Reiber, supra.  In 
fact, the most recent VA examiner said in December 2001 that 
the veteran's psychological distress was largely situational 
and appeared to have been fairly well resolved.  According to 
that VA psychologist, while it was likely that some of the 
depression and anxiety might have been related to limitations 
of lifestyle imposed by the veteran's physical difficulties, 
the latter was rather difficult to demonstrate, based upon 
records and mental status examination.  

The law is clear that service connection may not be 
predicated on a resort to mere speculation or remote 
possibility.  38 C.F.R. § 3.102; see Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about possibility 
of link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material evidence 
to reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service radiation exposure is insufficient to establish 
service connection).

Although the evidence shows that the veteran currently has 
been diagnosed with depression, no competent medical evidence 
has been identified or submitted to show that this disability 
is related to service or any incident thereof, or to a 
service-connected disability.  On the other hand, the record 
reflects that the first post-service evidence of record of 
depression is from 1999, nearly 26 years after the veteran's 
retirement from service.  Furthermore, while the veteran 
asserts that he experienced anxiety related to service, when 
he was examined by VA in August 1973 his reported anxiety was 
associated with his recent retirement from military service 
and attendant life-style changes.  Moreover, in December 
2001, a VA examiner opined that if the veteran's limitations 
secondary to his diabetes and other physical problems 
contributed to depression and anxiety this would have been 
minimal.  The VA psychologist said that the primary stressors 
experienced by the veteran included the deaths of his dogs, 
death of his brother-in-law, financial struggles, and danger 
and destruction caused by a local forest fire.  In short, no 
medical opinion or other medical evidence relating the 
veteran's depression to service or any incident of service or 
a service-connected disability has been presented, nor has 
the existence of such evidence been adduced.

The veteran is certainly capable of providing personal 
evidence as to any symptomatology which he experiences, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494. See also Harvey v. Brown, 6 
Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claim.  Moreover, the preponderance of the 
competent and objective medical evidence now of record is 
against a finding that the veteran has a psychiatric disorder 
which is related to service or any incident thereof, 
including a service-connected disability.  Service connection 
for a psychiatric disorder must therefore be denied.

2..  Total Rating based upon Individual Unemployability
due to Service-Connected Disabilities

A total compensation rating based upon individual 
unemployability may be assigned where the combined schedular 
rating for the service-connected disabilities is less than 
100 percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disability alone is of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  As noted, consideration may not 
be given to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities include diabetes 
mellitus and an ulcer disorder, each evaluated as 20 percent 
disabling.  The combined service-connected evaluation is 40 
percent, effective from May 3, 2000.  While the Board notes 
that the veteran filed increased rating claims in May 2000 at 
the time he filed his TDIU claim, as determined above, a 
perfected appeal was not received regarding these matters.  
Nevertheless, increased ratings are discussed below, albeit 
only for consideration of their effect on his employability.

VA treatment records dated in April 1997 indicate that the 
veteran was hospitalized for frequent vomiting during the 
year.  His weight was normal.  Results of an 
esophagogastroduodenoscopy (EGD) showed a widely patent 
anastomosis, and biopsy results showed H. pylori.  The 
assessment was morning emesis and positive test for H. 
pylori.

In a December 1997 VA examination, it was noted that after 
his 1975 vagotomy the veteran had a fairly good period, and 
then he began having some problems with abdominal pain and 
bloating, that had worsened in the past couple of years.  He 
underwent an endoscopy in April 1997 because of pain and an 
inability to keep food down.  He was advised to have a 
dilation, which was effective and stopped his regurgitation 
and sensation of food getting stuck.  The veteran then did 
well until a month before the examination, and said when he 
got nervous he experienced dumping and bloating in the right 
upper quadrant.  He had periodic reflux, but not often, and 
denied weight loss or bloody stools.  Upon clinical 
examination, the veteran appeared well nourished, without 
evidence of cachexia or weight loss.  His abdomen was 
somewhat protuberant but there were no masses, tenderness, or 
rigidity.  He was tender to deep palpation of the right upper 
quadrant.  Bowel sounds were present.  The clinical 
impression was history of duodenal ulcer treated with 
pylorplasty and vagotomy, esophageal stricture, hiatal 
hernia, and a need to rule out cholecystitis and/or another 
form of gall bladder trouble.  Results of an abdominal and 
renal ultrasound showed persistent stable heterogeneous 
hepatic echo texture and otherwise unremarkable abdominal and 
renal tests.  Results of an upper gastrointestinal (GI) 
barium test revealed mild asymmetry in the lower margin left 
prirform sinus, of undetermined clinical significance.  Also 
noted was hiatus hernia with mild reflux, partial gastrectomy 
with Billroth II anastomosis, without complication and/or 
other specific abnormalities.  It is thus apparent from the 
examination findings that the veteran's ulcer disability had 
not worsened, and the effect of the disorder on the veteran's 
employability appears to be no more than slight.  The 
observed abdominal tenderness and discomfort were apparently 
associated with a non-service-connected possible gallbladder 
disorder and esophageal stricture. 

In the June 2000 VA examination, the examiner noted that an 
April 1997 X-ray showed the veteran had a Bezoar in the 
stomach.  He had recurrent problems with vomiting, 
gastroesophageal reflux, and dumping syndrome.  He 
characterized his dumping as abdominal bloating distension, 
and either vomiting or diarrhea.  An endoscopy was performed 
in 1997 to remove the Bezoar, with no record of Barrett's 
esophagus or esophageal stricture.  In 1998 the veteran was 
treated in an emergency room for hyperglycemia and was 
started on insulin, now taking oral agents.  His A1C was 6.9 
in January 2000 and his albumin/creatinine ratio was 4.2.  He 
had no symptoms of lower extremity numbness, edema, 
ulcerations, or motor impairment.  There was no history of 
chest pain, PND (paroxysmal nocturnal dyspnea) or orthopnea, 
and no claudication.  Examination findings were essentially 
normal.  An internal stricture from hemorrhoid disease was 
noted.  The clinical impression was history of duodenal ulcer 
disease with partial gastrectomy and Billroth II anastomosis 
in 1974 with Bezoar in 1997 and H. pylori documented then.  
Type II diabetes, without apparent complications, was also 
noted.  It is apparent from the examination findings that the 
diabetes mellitus results in minimal residual disability 
currently, and that the ulcer disability is under control. 

The record shows that the veteran is 68 years of age, has a 
high school education, and has work experience, after his 
military career, as a distribution clerk for the Postal 
Service.  His service records reveal that, while in active 
service, his military occupational specialty was engine 
mechanic.  In his claim for a TDIU filed May 2000, the 
veteran reported that he last worked full time in 1997.  

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).




In this regard, it is significant that the VA examination in 
June 2000 noted that the veteran needed oral insulin, but 
indicated there were no apparent complications.  There is no 
indication that the diabetes mellitus requires the veteran to 
regulate his activities to the extent that a rating in excess 
of 20 percent would be warranted.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (2002).  Furthermore, while the 
veteran's ulcer disability has been disabling to him, the 
most recent VA clinical findings do not show impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, so as to warrant a 40 
percent disability rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.

At the August 2001 VA psychological examination, the veteran 
was described as "quite articulate and could express himself 
well."  He described his Postal Service job as "quite 
stressful" and said he had quit his job because of physical 
problems.  He reported that gastric dumping limited his 
working to afternoon shifts.  The veteran said he had 
multiple physical problems, including removal of part of his 
stomach in 1974, and tended to vomit frequently, which 
adversely impacted his ability to sustain employment.  
However, mental status examination findings were essentially 
unremarkable.  The examiner assigned a score of 65 on the 
American Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-
IV) Global Assessment of Functioning Scale (GAF), equating to 
some mild symptoms or some difficulty in social and 
occupational functioning, but with the individual generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 

In sum, the medical evidence thus would indicate that the 
veteran could be gainfully employed if he chose to be.  He 
retains his cognitive faculties, including his memory.  His 
ulcer disability, while not insignificant, does not appear to 
preclude substantially gainful employment.  The Rating 
Schedule is designed to compensate for average impairments of 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

Although the veteran has reported that he retired from the 
Postal Service due to physical disability, the evidence of 
record indicates he retired after regular length of service.  
According to a Request for Employment Information In 
Connection With Claim For Disability Benefits (VA Form 21-
4142) received in June 2000, the veteran worked for the 
Postal Service as a distribution clerk from January 1975 to 
July 1997 and took regular retirement effective in July 1997.  
There is no indication that he ceased working due to a 
physical disability, as he told the VA examiner in August 
2001.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1996) 
(suggesting that  bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  It bears emphasis that the service-connected 
disabilities must combine to preclude all forms of 
substantially gainful employment o warrant entitlement to a 
TDIU.

The record also shows, moreover, that the veteran has been 
treated for a non-service-connected psychiatric disorder, as 
described in detail above.

The combined service-connected evaluation in this case was 30 
percent from June 1974 until May 2000, when it increased to 
40 percent.  As this evaluation suggests, the service-
connected disabilities have been relatively static for many 
years.  The veteran's service-connected ulcer disability has 
been evaluated as 20 percent disabling since 1974 and his 
diabetes mellitus, previously evaluated as 10 percent 
disabling, is now evaluated at 20 percent.

The veteran does not currently meet the percentage 
requirements of 38 C.F.R. § 4.16.  His combined evaluation is 
less than 70 percent, and his disabilities do not arise from 
a common etiology, but reportedly arise from several distinct 
disorders, and they do not involve the same body system.  
Accordingly, he does not have a single disability that is 60 
percent disabling or multiple disabilities combining for a 70 
percent evaluation.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  There has been no 
showing in the record on appeal that his service-connected 
diabetes mellitus or ulcer disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  There is no medical evidence of record 
to indicate that the veteran is unable to maintain gainful 
employment due to his service-connected disabilities.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU, and it follows that his claim for this benefit 
must be denied.  38 U.S.C.A. § 5107(b).

It bears emphasis that a TDIU may be assigned only when it is 
found that the service-connected disabilities have combined 
to preclude the veteran from securing or following a 
substantially gainful occupation.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to individual 
unemployability must be established solely on the basis of 
impairment arising from service-connected disorders).  We do 
not consider the veteran's advanced age.  Although the 
veteran's education and occupational experience are certainly 
relevant to the inquiry, here there is evidence that the non-
service-connected disabilities, which are chronic, are the 
decisive - essentially the only real - factors in producing 
unemployability.  Because entitlement to a TDIU may not be 
predicated on non-service-connected disability, it follows 
that the veterans claim for a TDIU must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue, so there is no reasonable 
doubt to resolve in the veteran's favor.





ORDER

The appellant did not file a timely substantive appeal 
regarding the issue of a rating in excess of 20 percent for 
diabetes mellitus.  Therefore, his appeal as to that issue is 
not properly before the Board for appellate review and is, 
accordingly, dismissed.

The appellant did not file a timely substantive appeal 
regarding the issue of a rating in excess of 20 percent for a 
duodenal ulcer with hiatal hernia status post vagectomy and 
hemigastrectomy.  Therefore, that appeal is not properly 
before the Board for appellate review and is, accordingly, 
dismissed.

Service connection for an acquired psychiatric disorder, 
variously identified as a nervous disorder, including as 
secondary to service-connected disability, is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.











 

